           Case 1:17-vv-01422-UNJ Document 28 Filed 10/24/18 Page 1 of 2




         In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 17-1422V
                                    Filed: September 7, 2018
                                         UNPUBLISHED


    WANDA EVIN,
                                                             Special Processing Unit (SPU);
                        Petitioner,                          Ruling on Entitlement; Concession;
    v.                                                       Table Injury; Influenza (Flu) Vaccine;
                                                             Shoulder Injury Related to Vaccine
    SECRETARY OF HEALTH AND                                  Administration (SIRVA)
    HUMAN SERVICES,

                       Respondent.


Kate Gerayne Westad, Larkin Hoffman, et al., Ltd, for petitioner.
Traci R. Patton, U.S. Department of Justice, Washington, DC, for respondent.

                                    RULING ON ENTITLEMENT 1
Dorsey, Chief Special Master:
       On October 3, 2017, petitioner filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq., 2 (the
“Vaccine Act”). Petitioner alleges that she suffers a Shoulder Injury Related to Vaccine
Administration (“SIRVA”) as a result of her October 7, 2014 influenza (“flu”) vaccination.
Petition at 1. The case was assigned to the Special Processing Unit of the Office of
Special Masters.
       On September 5, 2018, respondent filed his Rule 4(c) report in which he
concedes that petitioner is entitled to compensation in this case. Respondent’s Rule
4(c) Report at 1. Specifically, respondent indicates that


1 Because this unpublished ruling contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.
2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
        Case 1:17-vv-01422-UNJ Document 28 Filed 10/24/18 Page 2 of 2




      DICP has reviewed the petition and medical records filed in this case and
      has concluded that compensation is appropriate in this case. DICP has
      concluded that petitioner’s alleged injury is consistent with SIRVA, as
      defined on the Vaccine Injury Table. Specifically, petitioner had no history
      of pain, inflammation or dysfunction in her left shoulder; her pain and
      reduced range of motion occurred within 48 hours of receipt of an
      intramuscular vaccination; her symptoms were limited to the shoulder in
      which the vaccine was administered; and no other condition or
      abnormality was identified to explain her symptoms. 42 C.F.R. § 100.3(a),
      (c)(10)
Id. at 3-4 (footnotes omitted).
     In view of respondent’s position and the evidence of record, the
undersigned finds that petitioner is entitled to compensation.


IT IS SO ORDERED.


                                  s/Nora Beth Dorsey
                                  Nora Beth Dorsey
                                  Chief Special Master
